                Case 6:21-cv-00027-ADA Document 22 Filed 08/13/21 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


           BCS SOFTWARE, LLC,

                    Plaintiff                                            Case No. 6:21-cv-0027-ADA
           v.

           CODELATHE TECHNOLOGIES,
           INC.

                    Defendant




       DEFENDANT’S OPPOSED MOTION TO MODIFY THE SCHEDULING ORDER

           By and through its undersigned counsel, Defendant CodeLathe Technologies, Inc.,

(“CodeLathe”) hereby respectfully moves to modify the scheduling order. In sum, neither Party

has proposed terms for construction, i.e., both Parties believe the asserted claim terms can be

understood according to their plain and ordinary meaning. As such, CodeLathe believes the

Markman hearing currently scheduled for late September1 can be taken off calendar and that the

matter should proceed to discovery immediately.

           Pursuant to Local Rule 7(g), the Parties conferred in writing as follows: on July 14, 2021,

counsel for Defendant CodeLathe wrote to counsel for Plaintiff BCS Software, LLC (“BCS”)

and suggested that the Parties provide notice to the Court of the absence of any claim

construction dispute so the Court could take the Markman hearing off calendar and issue an

order initiating discovery. On July 21, 2021, Plaintiff responded, “the parties in the other related

cases before Judge Albright thus far have indicated that they plan to submit disputed claim terms


1
    The parties proposed September 20, 2021, but to their knowledge no hearing has been definitively set by the Court.


                                                                                                                    1
           Case 6:21-cv-00027-ADA Document 22 Filed 08/13/21 Page 2 of 4




for construction by the Court. As such, we do not believe that the proposed schedule amendment

is feasible given the potential impact of the Court’s constructions of disputed claim terms of the

’120 Patent on fact and expert discovery in this matter.” On today’s date, CodeLathe again

engaged in a meet and confer with BCS and stated its position that the Court should be given

notice, the Markman hearing taken off calendar, and the matter should proceed to discovery.

BCS reiterated its opposition.

    I.        THE MATTER IS RIPE TO PROCEED TO DISCOVERY

         CodeLathe is a small software company located in Austin, Texas. CodeLathe

demonstrably does not infringe the asserted ’120 Patent. See CodeLathe Non-Infringement

Counterclaim Dkt. No. 21, at pps. 6-30. In a telephonic meet and confer, CodeLathe’s head of

engineering explained its evidence of non-infringement to BCS. CodeLathe has made its source

code available to BCS to demonstrate non-infringement, and has offered to provide sworn

declarations and evidence demonstrating non-infringement. Yet, BCS will not dismiss its

Complaint, nor begin discovery to confirm CodeLathe’s representations of non-infringement and

invalidity.

         BCS claims that the purported claim construction disputes in the two other matters before

this Court necessitate further delay in this matter, but in each of those two other cases BCS has

taken the position that claim construction is not required. See Case Nos. 6:21-cv-0051-ADA, at

Dkt. No. 25, and 6:21-cv-0050-ADA, at Dkt. No. 28.

         Here, BCS’ opening claim construction brief was to be filed on August 6, 2021.

Defendant CodeLathe had expected that Plaintiff would provide notice to the Court of an

absence of any claim construction dispute on that date, but BCS failed to do so. As such,

CodeLathe herein provides notice.




                                                                                                     2
           Case 6:21-cv-00027-ADA Document 22 Filed 08/13/21 Page 3 of 4




   II.      RELIEF REQUESTED

         In accordance with the attached proposed order, CodeLathe respectfully asks that this

Honorable Court enter an order removing the Markman hearing and the remaining claim

construction deadlines from the calendar, ordering fact discovery opened, and ordering the

Parties to submit a new scheduling order within five (5) days.

         Respectfully submitted,



                                                     ___________________________
                                                     Rachael D. Lamkin (pro hac vice)
                                                     LAMKIN IP DEFENSE
                                                     One Harbor Drive, Suite 300
                                                     Sausalito, CA 94965
                                                     916.747.6091
                                                     RDL@LamkinIPDefense.com


                                                     /s/Michael C. Smith
                                                     Michael C. Smith
                                                     Scheef & Stone, LLP
                                                     Michael.Smith@solidcounsel.com
                                                     903.938.8900
                                                     113 East Austin Street,
                                                     Marshall, Texas 75670


                                                     Counsel for defendant




                                                                                                 3
         Case 6:21-cv-00027-ADA Document 22 Filed 08/13/21 Page 4 of 4




                              CERTIFICATION OF SERVICE

        On this date, August 13, 2021, I did personally serve the following document upon
Plaintiff via the Court’s ECF system

   DEFENDANT’S OPPOSED MOTION TO MODIFY THE SCHEDULING ORDER



                                                   ____________________________
                                                   Rachael D. Lamkin (pro hac vice)
                                                   LAMKIN IP DEFENSE




                                                                                            4
